IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                :   No. 417 MAL 2020
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
2012 MAZDA 323 SEDAN VIN                    :
#JM1BL1VF8C1514566                          :
                                            :
                                            :
PETITION OF: IRENA SWIATEK                  :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.